U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50441 CHINA DIGITAL ANIMATION DEVELOPMENT INC. (Name of Registrant in its Charter) New York 84-1275578 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 15 West 39th Street, Suite 14B, New York, NY 10018 (Address of Principal Executive Offices) Issuer's Telephone Number: (212) 391-2688 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 21, 2011 Common Voting Stock: 20, 290,000 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheet (Unaudited) – September 30, 2011 and June 30, 2011 2 Condensed Consolidated Statements of Income and Other Comprehensive Income (Unaudited) - for the Three Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – for the Three Months Ended September 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 Part II Other Information Item 1. Legal Proceedings 24 Items 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 25 1 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Other receivables Advance to suppliers - Short term investments Deferred production costs Tax refund receivable Prepaid expenses - Total current assets Property, plant and equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable - Loan payable Accrued expenses and other payables Total current liabilities Total liabilities Commitments and contingencies - - Stockholders' Equity Preferred stock ($0.001 par value, 5,000,000 shares authorized, no share issued and outstanding at September 30 and June 30, 2011) - - Common stock ($0.001 par value, 100,000,000 shares authorized, 20,290,000 and20,270,000 shares issued and outstanding at September 30 and June 30, 2011, respectively) Additional paid-in-capital Accumulated other comprehensive income Statutory reserved fund Retained earnings Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the three months ended September 30, September 30, (restated) Revenue $ $ Cost of goods sold Gross loss ) ) Operating expenses Selling, General and Administrative expenses Total operating expenses Loss from operations before other income (expenses) ) ) Other income (expenses) Interest income Other income - Total other income Loss from operations before income taxes ) ) Provision for income taxes - Net loss ) ) Other comprehensive income Foreign currency translation gain Total comprehensive loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of thesecondensed consolidated financial statements. 3 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended September 30, (restated) Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Stock based compensation - Changes in operating assets and liabilities: Accounts receivable Prepaid expenses Advances to suppliers - Other receivables ) Deferred production costs ) - Accounts payable Accrued expenses and other payables ) Payroll payable - 77 Income tax payable - ) Net cash (used in) provided by operating activities ) Cash flows from financing activities Proceeds from loans payable - Net cash provided by financing activities - Effect of exchange rate changes in cash 53 Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosures: Cash paid during the period for: Income taxes $
